Matter of Barry H. v Veronica S. (2021 NY Slip Op 01117)





Matter of Barry H. v Veronica S.


2021 NY Slip Op 01117


Decided on February 18, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 18, 2021

Before: Renwick, J.P., Kapnick, Oing, Shulman, JJ. 


Index No. V-16568/14 Appeal No. 9379 Case No. 2018-3678 

[*1]In the Matter of Barry H., Petitioner-Appellant,
vVeronica S., Respondent-Respondent.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Rosanna Mazzotta, Referee), entered on or about May 02, 2018,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 04, 2021,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: February 18, 2021